Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Applicants Arguments/Amendments
Applicants argue that the prior art references (especially Strom) fail to teach, the step of refrigerating the placental product in a cryopreservation medium at a temperature of about 2-8°C for about 30-60 minutes prior to cryopreserving the placental product.”  Examiner agrees that Strom does not teach the refrigeration process taught in the new claim amendment.  However, such a refrigeration process is routinely used when perfusing the placenta from which the placental product is derived from after it is first collected in order to remove blood components and other undesirable residues.  The perfusion process is carried out under refrigeration temperatures and often contains components such as anticoagulants and/or cryopreservation agents.  These items are reflected the newly added teachings of Hariri and Kuypers.
Applicants argue the application of Hariri by stating that the, “stem cells of Hariri that are alleged to promote migration of epithelial cells into skin wounds are amniotic stem cells and are not placental stem cells derived from the chorionic membrane as required by claim 55.”  Instant claim 55a just requires “placental cells.”  Placenta cells can be either amniotic cells or chorionic cells.  There is nothing in the instant claim 55 that specifically states that the cells of 55a must be derived only from chorion.  Giving 
Applicant argues that Wang, Liu & Ilancheran do not cure the deficiencies of the cryopreservation process taught in Strom.  Additional searching was carried out and new rejections with new teachings are now brought forth to address the new amendments.  It may be beneficial to distinguish the refrigeration process from a perfusion process.  Currently, there is nothing in the claims that specifically establishes when such a refrigeration process occurs.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 55,59-60,71-73,75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strom (US 20030235563) in view of Hariri (US 20030032179), Kuypers (WO 2008156659), Liu (US 20080181967), Ilancheran et al. “Human Fetal Membranes:  A Source of Stem Cells for Tissue Regeneration and Repair” and Wang (US 20060228339)

Strom teaches the benefits of using placental stem cells that can be derived from the amnion and/or chorion (placental tissue) (Abstract; Page2[16]).  Paragraph 60 states that the cells can be individually dissociated/isolated from such layers.  Strom stresses the importance of keeping placental stem cells viable because stem cells from chorionic and/or amniotic layers (Page5[59]) can further be differentiated into other cell types (Section 5).  
The Strom reference does not specifically state that placental stem cells can be used in the repair of skin.  However, the use of such cells to repair skin would have been obvious based on the teachings of Hariri.  An artisan would have been motivated to have used such cells to repair skin because Hariri teaches that such cells isolated form the placenta can be used in tissue regeneration and/or replacement therapies for burn and wound repair for traumatic injuries of the skin (Hariri Paragraph 129).   In order for such a cell preparation to benefit an individual, it would have to be administered to the skin region as a dermal preparation.  Paragraphs 93 and 98 of Hariri also state that such cell compositions can be in the form of pharmaceutical preparations.
A new limitation added states that epithelia cells can be encouraged to migrate into the wound site.  This is not expressly taught in the Strom reference.  However, Paragraph 8 of Hariri mentions that amniotic stem cells can include amniotic epithelial stem cells which can differentiate into epithelial cells.  Therefore, adding such stem cells from the amnion would inherently promote migration of epithelial cells into the skin wound for healing purposes as in instant Claims 55,75.
It would have been obvious to have used a cryopreservation method that could preserve a high number of such cells in order to provide viable placental stem cells 
Applicants’ specification states, “as depicted in Figure 1, a placental product of the present invention, cell viability is retained surprisingly well after a freeze-thaw cycle.
In one embodiment, a placental product is cryopreserved. A placental product may be cryopreserved by freezing (e.g. a -80° C). Freezing may comprise storage in a cryopreservation medium such as DMSO, glycerol, sugars, or mixtures thereof. Freezing may comprise, for example, incubating the placental product at 4°C for 30-60 min, and then incubating at -80°C until use. The placental product may then be thawed for use (Page 18 [110]).” The cryopreservation process taught in the specification is very similar to the cryopreservation process taught in Strom which as discussed above, results in a high cell viability of 70-95% and significant depletion of immunogenic cells.   Since the cells maintain viability, the cells would be able to express native factors as in instant Claims 55,59-60,71-72
	A new limitation has been added which specifies that the placental product must be exposed to refrigeration in a cryopreservation medium at a temperature of about 2° to about 8°C for about 20 min to about 120 min prior to cryopreservation.  Such a step would have been obvious based on the teachings of Hariri.  Hariri teaches that placental material can be recovered shortly after its natural expulsion after birth.  Paragraph 54 specifically states, “the placenta is preferably recovered after expulsion under aseptic conditions and stored in an anticoagulant solution during a perfusion process at temperature of 5-25 degrees.  Such a storage process can last up to 36 as in instant Claim 55.
The Hariri reference does not state that the perfusion solution contains a cryopreservation agent.  However, at the time of applicants’ invention, Kuypers had taught that perfusion solution that was initially applied to a placental organ could contain such components such as an anti-coagulant, a vasodilator, and a cryopreservation agent (Page 5,Paragraph 26) Both the established perfusion process (Hariri/Kuypers) and cryopreservation process taught by Strom would inherently deplete CD14 macrophage cells as in instant Claim 55.
	Strom does not teach the incorporation of pieces of chorion into the therapeutic composition.  However at the time of applicants’ filing, it would have been obvious to have included pieces of chorion because Liu (paragraphs 3, 21, and 78) states that chorion pieces/ disrupted placental tissue pieces can be used in treating disease/disorder conditions of the skin or as wound healing agents; thus, a person of as in instant Claim 55.
	Paragraph 16 of Strom states that stem cells are inherently present in the chorion membrane material.  Ilancheran had taught that there was a unique cell population of stromal cells in the chorion which “display characteristics and differentiation potential.”  Stromal cells and stem cells can be used to differentiate into useful cells in a damaged region (Abstract, 7).  This provides support for including such cells that are inherently present in the chorion pieces taught in Liu as in instant Claim 55
Liu, Ilancheran, Hariri, and Strom do not specifically teach removal of the trophoblast layer.  However, at the time of applicants’ invention, it would have been obvious to have removed the trophoblast layer because it contains cells which can cause immune reaction, resulting in graft rejection as is taught in Wang (Page 3[35; 39]; Page 4[54;59]; Page 6[87]) as in instant Claims 55,60	
Dependent Claims taught by Liu 
Paragraph 45  of Liu states that such a composition can contain parts of chorion resulting from the disruption of placental material (Paragraph 64)    Paragraphs 63/72 states that suspended solid material larger than about “500 microns, 250 microns, 200 microns …” are removed, allowing particles in the range of 100 µm (microns) to be present as in instant Claim 73.

.  

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657